Title: To Thomas Jefferson from Matthew Lawler, 8 December 1801
From: Lawler, Matthew
To: Jefferson, Thomas


          
            Sir
            Philada. Decem. 8th. 1801.
          
          Publick Opinion has been a long time that a Change would take place in the Custom House of this District. I have held back any Application for the Collectorship expecting there would be numerous persons that would take more pains than I should and some of which perhaps personally acquainted, with the heads of the departments, but being more strongley urged by some of my Frinds, and Acquaintances lately, has induced me to make this Application if it meets Your Approbation it will be confiring a favour which will be verry exceptable and if given to any other person I shall consider it as done being more conducive to the Publick Good and more strongly to cement the Republican interest in this District
          I am sir Your Moast Obt:
          
            Matw. Lawler
          
        